DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains claims directed to more than one species. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: Species of the production method of a monocrystalline silicon, wherein applicant is required to elect one of the following:
Species group 1: the method comprising growing the monocrystalline silicon having a straight-body diameter in a range from 301 mm to 330 mm that is pulled up through a Czochralski process from a silicon melt comprising a dopant in a form of red phosphorus, controlling a resistivity of the monocrystalline silicon at a straight-body start point to fall within a range from 1.20 mΩcm to 1.35 mΩcm; and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range from 0.7 mΩcm to 1.0 mΩcm at a part of the  monocrystalline silicon, as exemplified by claim 1.
Species group 2: the method comprising growing the monocrystalline silicon having a straight-body diameter in a range from 301 mm to 330 mm that is pulled up through a Czochralski process from a silicon melt comprising a dopant in a form of arsenic; controlling a resistivity of the monocrystalline silicon at a straight-body start point to fall within a range from 2.50 mΩcm to 2.90 mΩcm; and subsequently sequentially decreasing 
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: the groups lack unity of invention because even though the inventions of these groups require the technical feature of “growing the monocrystalline silicon having a straight-body diameter in a range from 301 mm to 330 mm that is pulled up through a Czochralski process from a silicon melt comprising a dopant, controlling a resistivity of the monocrystalline silicon at a straight-body start point to fail within a range; and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range at a part of the monocrystalline silicon”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Kawazoe et al (US 20110140241 A1, “Kawazoe”). Specifically, Kawazoe (entire document) teaches a method for producing a silicon ingot comprising growing the monocrystalline silicon having a straight-body of no less than 200 mm in diameter (overlapping the claimed range from 301 mm to 330 mm) that is pulled up through a Czochralski process from a silicon melt comprising a dopant (0019-0030), controlling a resistivity of the monocrystalline silicon at a straight-body start point to fail within a range (0021-0030); and subsequently sequentially decreasing the resistivity of the monocrystalline silicon to fall within a range at a part of the  monocrystalline silicon (figs 4-9, 0021-0030), reading on the common technical feature of the two groups. Accordingly, the special technical feature linking the groups of inventions does not provide a contribution over the prior art, and no single general inventive concept exists. Therefore, restriction is appropriate.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of the species and invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention and species. 
The election of an invention and species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193.  The examiner can normally be reached on 8am-5pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	

	
/HUA QI/Primary Examiner, Art Unit 1714